SteeNhageN :
Deficiencies in individual income taxes of $122.12 for 1920 and $457.48 for 1921.
FINDINGS OF FACT.
Petitioner was a member of a law partnership in 1920 and kept his accounts and made his return on the basis of actual receipts and disbursements.
Between 1911 and March, 1915, he loaned to Oral J. Wyndham $3,510.54, of which $261 was repaid, the last item of repayment of $100 being received September 1, 1914. There was reason to expect repayment at all times until September, 1920. The debt of $3,249.54 was in 1920 ascertained to be worthless and charged off by petitioner, and is a deduction.
Prior to December 31, 1912, petitioner rendered service to Amy T. Worthington for which he on that date sent her a bill for $100. He sent her subsequent bills, and his last demand was made on July 22,1914. Thereafter she moved and he was unable to find her. This debt was not ascertained in 1920 to be worthless and is not deductible in that year. The debt of $75 of Enrico Aresoni, an opera singer, for services, bill for which was sent in 1913, was not ascertained in 1920 to be worthless and is not deductible in that year.
The Commissioner added $155.83 to petitioner’s income for 1921 received through partnership distribution. This amount was in excess of his share of the partnership income and was not received by petitioner.
*419Petitioner, prior to 1914, performed legal services for one Lawrence, for which he charged $2,207.19. On February 24, 1914, he received $250 on this account, and this is all that was paid. Whether it was “charged on” the books and included in income does not appear. (See Charles A. Collin, 1 B. T. A. 305.) It was charged off in 1921. Whether it was ascertained to be worthless prior thereto does not appear. It is not deductible in 1921.
An amount of $251 was due prior to December 31, 1912, for legal services performed for the Rapid Remedy Co. The amount was charged off in 1921, but it does not appear when it became or was ascertained to be worthless. It is not deductible in 1921.

Judgment will he entered on 15 days’ notice, under Rule 50.

Considered by Gkeen and Aeundell.